                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DAVID POSCHMANN,

           Plaintiff,

v.                             Case No:   2:19-cv-359-FtM-99NPM

FOUNTAIN TN, LLC,

           Defendant.


                         OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion to

Dismiss Plaintiff’s Complaint or, in the Alternative, Motion for

More Definite Statement (Doc. #17) and Notice of Supplemental

Authority (Doc. #20).    Plaintiff filed a Response in Opposition

(Doc. #18) on August 14, 2019.    For the reasons set forth below,

the Motion is denied.

                                 I.

     This is an action for injunctive relief under Title III of

the Americans With Disabilities Act (ADA).         As alleged in the

Complaint (Doc. #1), plaintiff David Poschmann is disabled as

defined by the ADA due to the amputation of his right leg and is

a “tester” for the purpose of determining whether places of public

accommodation are in compliance with the ADA.       Plaintiff uses a

wheelchair to ambulate and drives his own specially equipped

vehicle.   Because he suffers from a mobility disability and is
dependent upon mobility devices and aids, plaintiff requires an

accessible hotel and hotel room.           To that end, in May 2019

plaintiff visited the website of Fountain Cottages Inn, which is

located   in   Fort   Myers,   Florida,   and   owned   and   operated   by

defendant, Fountain TN, LLC.        The website, however, failed to

provide information about the accessible features of the hotel and

its rooms for persons with disabilities as required by the ADA.

     Plaintiff alleges defendant engaged in illegal disability

discrimination in violation of the ADA and requests a permanent

injunction directing defendant to take all steps necessary to bring

its reservations services into full compliance with the ADA and

payment of costs and reasonable attorney’s fees. Defendant moves

to dismiss, arguing that plaintiff lacks standing to bring a claim

and fails to state a claim.

                         II. Legal Background

     Title III of the ADA provides the following general rule:

     No individual shall be discriminated against on the
     basis of disability in the full and equal enjoyment of
     the goods, services, facilities, privileges, advantages,
     or accommodations of any place of public accommodation
     by any person who owns, leases (or leases to), or
     operates a place of public accommodation.

42 U.S.C. § 12182(a).      An “inn, hotel, motel, or other place of

lodging” is considered a place of public accommodation.          42 U.S.C.

§ 12181(7)(A).




                                  - 2 -
     To    carry   out    the    provisions     of    the   ADA   prohibiting

discrimination in public accommodations, the Department of Justice

promulgated 28 C.F.R. § 36.302(e).          Poschmann v. Coral Reef of Key

Biscayne Developers, Inc., 2018 WL 3387679, *3 (S.D. Fla. May 23,

2018).    Section 36.302(e) provides that “[a] public accommodation

that owns, leases (or leases to), or operates a place of lodging

shall, with respect to reservations made by any means”:

     (ii) Identify and describe accessible features in the
     hotels and guest rooms offered through its reservations
     service   in  enough   detail   to  reasonably   permit
     individuals with disabilities to assess independently
     whether a given hotel or guest room meets his or her
     accessibility needs[.]

28 C.F.R. § 36.302(e)(1)(ii).

     A    plaintiff   alleging    Title   III   ADA   discrimination    “must

initially prove that (1) he is a disabled individual; (2) the

defendants own, lease, or operate a place of public accommodation;

and (3) the defendants discriminated against the plaintiff within

the meaning of the ADA.”         Norkunas v. Seahorse NB, LLC, 444 F.

App’x 412, 416 (11th Cir. 2011) (citing 42 U.S.C. § 12182(a)).

                         III. Plaintiff’s Standing

     Motions to dismiss based on lack of standing “attack the

court’s subject matter jurisdiction, and are therefore considered

pursuant to Rule 12(b)(1).”         Finstad v. Fla., Dep’t of Bus. &

Prof’l Regulation, 2007 WL 3451000, *1 (M.D. Fla. Nov. 14, 2007)

(citing Doe v. Pryor, 344 F.3d 1282, 1284 (11th Cir. 2003)).             Rule




                                    - 3 -
12(b)(1) motions challenging subject matter jurisdiction come in

two forms: a “facial” attack motion and a “factual” attack motion.

Id. (citing Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th

Cir. 2003)).         The facial attack in this case challenges subject

matter jurisdiction based on the allegations in the complaint, and

the court takes the allegations in the complaint as true in

deciding the motion.          Id. (citing Morrison, 323 F.3d at 924 n.5).

       In order to establish standing, a plaintiff must adequately

allege and ultimately prove three elements: (1) that he or she has

suffered an “injury-in-fact”; (2) a causal connection between the

asserted         injury-in-fact         and    the    challenged         conduct   of   the

defendant; and (3) that the injury likely will be redressed by a

favorable decision.           Shotz v. Cates, 256 F.3d 1077, 1081 (11th

Cir. 2001) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61    (1992)).        The      “injury-in-fact”            requires    an   additional

showing when injunctive relief is sought.                         In addition to past

injury,      a    plaintiff       seeking      injunctive       relief     “must   show   a

sufficient likelihood that he will be affected by the allegedly

unlawful conduct in the future.”                     Houston v. Marod Supermarkets,

Inc., 733 F.3d 1323, 1328-29 (11th Cir. 2013) (quoting Wooden v.

Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1284 (11th

Cir. 2001)).        Because injunctions regulate future conduct, a party

has standing to seek injunctive relief only if the party shows “a

real   and       immediate    —    as    opposed      to   a    merely    conjectural     or



                                              - 4 -
hypothetical — threat of future injury.”     Id. at 1329 (quoting

Shotz, 256 F.3d at 1081).

     Defendant argues plaintiff has not sufficiently alleged he

will be harmed in the future by the hotel’s failure to maintain an

ADA compliant website, and that an intent to revisit the website,

alone, does not confer standing.   Instead, defendant asserts that

plaintiff simply alleges that he intends to visit the online

reservation system (not the facility itself) in the near future

and/or to test the online reservation system for compliance with

the ADA, and this is merely a conjectural or hypothetical threat

of injury.   Defendant sets forth a list of 10 areas in which

plaintiff’s allegations fail (Doc. #14, pp. 1-2), but they mainly

focus on the fact that plaintiff does not allege a legitimate

intent to visit and/or patronize the hotel in the future, only an

intent to use the hotel’s online reservation system in the future.

     Plaintiff’s ADA claim is based upon the Fountain Cottages

Inn’s website failing to identify the accessible features of the

motel and its rooms, in violation of 28 C.F.R. § 36.302(e)(1)(ii).

Therefore, the relevant “future injury” inquiry relates to the

motel’s website and reservation system, rather than the motel’s

physical property.   See Poschmann, 2018 WL 3387679, *3 (finding

undisputed fact that plaintiff intended to return to hotel website

within thirty days to determine whether hotel was accessible to

him, and, if so, to reserve a room or to test the website’s



                              - 5 -
reservation system for ADA compliance was sufficient to allege an

injury-in-fact redressable by injunctive relief).   Here, plaintiff

states he “intends to visit the online reservation system for

Defendant’s hotel in the near future to book a hotel room and

utilize the goods, services, facilities, privileges, advantages

and/or accommodations being offered and/or to test 1 the online

reservation system for compliance with 28 C.F.R. § 36.302(3).”

(Doc. #1, ¶ 3.)    The Court finds these allegations are sufficient

to create an inference plaintiff will suffer injury in the future.

See Kennedy v. Gold Sun Hospitality, LLC, Case No. 8:18-cv-842-

VMC-CPT (Doc. #23) (M.D. Fla. July 23, 2018) (“Regarding the threat

of future injury, Kennedy’s allegations that she intends to revisit

the website in the near future to test its compliance is sufficient

to establish standing at this juncture.”); Shotz, 256 F.3d at 1081

(“In ADA cases, courts have held that a plaintiff lacks standing

to seek injunctive relief unless he alleges facts giving rise to

an inference that he will suffer future discrimination by the

defendant.”).     Therefore, defendant’s motion to dismiss for lack

of standing is denied.

                     IV. Failure to State a Claim

     Under Federal Rule of Civil Procedure 8(a)(2), a complaint



     1 Plaintiff’s status as a tester does not deprive him of
standing to maintain a civil action for injunctive relief under
the ADA’s Title III. Marod Supermarkets, Inc., 733 F.3d at 1332.



                                - 6 -
must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation    omitted).          To     survive    dismissal,      the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                 Id. at 555.       See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d    1148,   1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.              “Factual allegations that are merely

consistent      with   a   defendant’s    liability     fall    short    of    being

facially plausible.”          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).                     Thus, the



                                       - 7 -
Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”   Iqbal, 556 U.S. at 679.

      Defendant argues that plaintiff fails to allege a specific

date and time when he tried to reserve the room and only states an

undisclosed     date    in    May   2019.      Defendant         also   argues   that

plaintiff fails to state how or why he was unable to book a room

and what specific limitations on the website preclude him from

reserving the room.           Moreover, plaintiff failed to state the

period of time he allegedly sought reservations and it is unclear

whether the ADA accessible rooms were already reserved during the

date that plaintiff sought to reserve a room.

      Here,     plaintiff     alleges     that      he    attempted     to    make    a

reservation for an accessible room at the hotel through the online

reservation system but was unable to do so due to defendant’s

failure    to    comply      with   the     ADA’s    requirements       for    online

reservation systems.         (Doc. #1, ¶ 9.)        Plaintiff also alleges that

the online reservation system failed to identify and describe the

hotel’s accessible features and guest rooms in enough detail to

permit individuals with disabilities to assess whether the hotel

or rooms met his accessibility needs.                    (Id. at ¶ 12(b).)           The

Court finds these allegations sufficient to state a plausible claim

for   violations       of    the    provisions      of     the    ADA   prohibiting



                                       - 8 -
discrimination in public accommodations being offered through an

online reservation system as promulgated in 28 C.F.R. § 36.302(e).

Because the Court finds the allegations sufficient, the Court will

deny the request for a more definite statement.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendant’s Motion to Dismiss Plaintiff’s Complaint or, in

the Alternative, Motion for More Definite Statement (Doc. #17) is

DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __19th__ day of

September, 2019.




Copies:
Counsel of Record




                                 - 9 -
